Citation Nr: 0320001	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia, latent 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On November 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to provide a list of the 
names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated 
him for his acquired psychiatric disorder 
characterized as schizophrenia, latent type, since 
the early 1970s to the present, including his 1980 
treatment at the Valley Hospital.  Provide the 
appellant with release forms and ask that a copy be 
signed and returned for each health care provider 
identified.

When the appellant responds, obtain records from 
each health care provider the appellant identifies 
(except where VA has already made reasonable 
efforts to obtain the records from a particular 
provider).  If these records can't be obtained and 
we don't have affirmative evidence that they don't 
exist, inform the appellant of the records that we 
were unable to obtain, including what efforts were 
made to obtain them.  Also inform the appellant 
that we will proceed to decide the appeal without 
these records unless he is able to submit them.  
Allow an appropriate period of time within which to 
respond.

2.  Ask the appellant to provide information as to 
the dates of any continuing treatment for the 
claimed acquired psychiatric disorder characterized 
as schizophrenia, latent type, at any VA medical 
facility, including the Chattanooga VA Medical 
Center (VAMC).  All identified treatment records 
from any reported VA medical facility not already 
contained within the claims file, including any 
treatment records from the Chattanooga VAMC dated 
from January 1994 to the present, should be 
obtained and associated with the file.  If the 
search for the above records has negative results, 
the claims file must be properly documented with 
information obtained from the VA facility 
specifically indicating that these records could 
not be obtained.

3.  Only after the development described above has 
been completed, make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded the following examination: 

(a) The veteran should be scheduled to undergo a VA 
examination, conducted by a psychiatrist, to 
evaluate the nature, severity, and etiology of the 
claimed acquired psychiatric disorder characterized 
as schizophrenia, latent type.  If no such disorder 
is currently found, the examiner should so 
indicate.  The claims folder must be made available 
to and be thoroughly reviewed by the examiner in 
connection with the examination.  The examiner 
should indicate in the examination report that the 
claims file was reviewed.  All necessary tests and 
studies should be conducted in order to render a 
diagnosis of the claimed acquired psychiatric 
disorder characterized as schizophrenia, latent 
type.  The examiner should review all of the 
veteran's medical records and history, including 
his service medical records, the July 1973 
hospitalization summary, the July 1973 Medical 
Board report, the August 1973 Air Force Physical 
Evaluation Board report, the August 1996 VA 
examination report, and the July 1998 statement 
from Dr. Tregubov.  Following an examination of the 
veteran and a review of his medical records and 
history, the VA psychiatrist should render an 
opinion as to whether it is at least as likely as 
not that a psychiatric diagnosis, including a 
diagnosis of schizophrenia, latent type, existed or 
was viable prior to the veteran's entrance into the 
service, given the reported history of symptoms 
included in the July 1973 hospitalization summary.  
Additionally, the examiner should render an opinion 
as to whether it is at least as likely as not that 
the veteran's psychiatric disorder was permanently 
aggravated/increased in disability during his 
service, and whether such increase was due to the 
natural progress of the disease.  Furthermore, the 
examiner should provide an opinion as to whether it 
is at least as likely as not that the claimed 
psychiatric disorder was first manifested or 
incurred during the veteran's active service, 
became manifest to a compensable degree within a 
one year period of his discharge from service, or 
is otherwise related to his active service.  
Lastly, the VA specialist should render an opinion 
as to whether it is at least as likely as not that 
the claimed acquired psychiatric disorder 
characterized as schizophrenia, latent type, is 
related to any post-service event(s) or diseases.  
If the etiology of the veteran's psychiatric 
disorder is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the VA 
psychiatrist reconcile any contradictory evidence 
regarding the etiology of the veteran's acquired 
psychiatric disorder characterized as 
schizophrenia, latent type.  All pertinent clinical 
findings and the complete rationale for all 
opinions expressed should be set forth in a written 
report.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





